Citation Nr: 0808439	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral eye injury.  

2.  Entitlement to service connection for the residuals of a 
facial injury.  


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The veteran had active military service from April 10, 1945 
to August 6, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.                 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A copy of 
the transcript of that hearing is of record.   

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  While the absence of some of the service medical records 
is through no fault of the veteran, the only eye abnormality 
noted upon the separation from service examination was a 
refractive error, which was corrected to 20/20 bilaterally; a 
refractive error is not a disability for VA compensation 
purposes absent a superimposed injury and no such history of 
an in-service eye injury was noted in the service records 
that are available.

2.  There is no competent evidence of an acquired eye 
disorder until many years post-service-a subretinal 
neovascular membrane of the right eye was first shown 
approximately 46 years after service-and there is no 
competent opinion that links a current eye disorder to any 
incident of service, to include alleged gun backfire.  

2.  The veteran's separation examination was also negative 
for any findings relating to a facial in jury or residuals of 
same; there is no post-service medical evidence of such until 
1960, more than 14 years after service and then only 
immediately following a motor vehicle accident; there is no 
competent evidence that links current residuals of a facial 
injury to any incident of service, to include alleged gun 
backfire.


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of a bilateral 
eye injury is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).    

2.  Service connection for the residuals of a facial injury 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
and July 2003 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January and July 2003 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claims, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the March 
2004 RO decision that is the subject of this appeal in its 
January and July 2003 letters.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in the January and July 2003 letters.  The Board is 
cognizant of recent decisions of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) pertaining 
to prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that, once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)

As to the untimely notice of the Dingess requirements, there 
is a presumption of error (see Sanders, supra) but such error 
is rebutted in this case because the preponderance of the 
evidence is against the veteran's claims for the residuals of 
a bilateral eye injury and the residuals of a facial injury, 
both claimed as secondary to gun backfire, and, as a result, 
any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  An error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006); accord Sanders, supra .  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" see Id., at 
121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.     




Duty to Assist

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  In this regard, the veteran's service 
medical records consist of the veteran's induction 
examination report, dated in April 1945, a treatment record 
for an unrelated disorder, dated in June 1945, copies of 
fire-damaged personnel records, and his separation 
examination report, dated in August 1945.  According to the 
National Personnel Records Center (NPRC), no other service 
medical records are available and are presumed destroyed in a 
fire at the NPRC in 1973.  Thus, further efforts to obtain 
these records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.149(c)(2).  Under such 
circumstances, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

The Board further observes that in a Statement in Support of 
Claim (VA Form 21-4138), dated in October 2003, the veteran 
stated that after his discharge from the military in 1945, he 
was treated at the VA Medical Center (VAMC) for his claimed 
disabilities.  However, in response to the RO's request for 
any records from the New York VAMC which were pertinent to 
the veteran's claims, the New York VAMC replied that a search 
of their files indicated no record of treatment or 
hospitalization.  Thus, no records were available, and 
further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.149(c)(2).

The duty to assist also includes providing a medical 
examination or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  VA informed the veteran of its duty to assist 
in obtaining records and supportive evidence, but the veteran 
did not receive a VA examination for the purposes of deciding 
these claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, while the absence of some of the service 
medical records is through no fault of the veteran, the only 
eye abnormality noted upon the separation from service 
examination was a refractive error, which was corrected to 
20/20 bilaterally.  A refractive error is not a disability 
for VA compensation purposes absent a superimposed injury.  
38 C.F.R. § 3.303(c).  There is no competent evidence of an 
acquired eye disorder until many years post-service.  A 
subretinal neovascular membrane of the right eye was first 
shown approximately 46 years after service.  There is no 
competent opinion that links a current eye disorder to any 
incident of service, to include alleged gun backfire.  As to 
the veteran's claimed residuals of a facial injury, his 
separation examination was negative for any pertinent 
findings.  There is post-service medical evidence of 
residuals of a facial injury dated in 1960, but this was more 
than 14 years after service and then only following a motor 
vehicle accident.  The automobile accident was in December 
1959, again many years after service, and the medical 
evidence shows that the veteran fractured his nose and 
injured his left eye as a result of this post-service trauma.  
Subsequent diagnoses of external nasal deformity and scars of 
the left lower lids were linked to the veteran's December 
1959 car accident.  There is no competent evidence that links 
current residuals of a facial injury to any incident of 
service, to include alleged gun backfire.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

As previously stated, the veteran's service medical records 
only consist of the veteran's induction examination report, 
dated in April 1945, a treatment record for an unrelated 
disorder, dated in June 1945, copies of fire-damaged 
personnel records, and his separation examination report, 
dated in August 1945.  The available records are negative for 
any complaints or findings of a bilateral eye injury or a 
facial injury.  The records are also negative for any 
evidence showing that a gun backfired and caused an injury to 
the veteran's eyes and/or face.  The fire-damaged personnel 
records reflect that that on one occasion, a demolition 
charge went off and the veteran complained that it hurt his 
eardrums.  The records show that in August 1945, the veteran 
underwent a separation examination.  At that time, in regard 
to eye abnormalities, it was noted that the veteran had a 
"mixed astigmatism, OS (left), slight."  On examination, 
the veteran's uncorrected visual acuity was 20/30 in the 
right eye and 20/40 in the left eye.  The veteran's corrected 
visual acuity was 20/20 in each eye.  

In a private medical record, dated in February 1960, it was 
noted that the veteran had received treatment in December 
1959 (approximately 14 years post-service) following a car 
accident.  At the time of the veteran's car accident, he 
suffered a compound fracture of his nose.     

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, dated in March 1960, the veteran stated that due 
to his December 1959 car accident, he experienced numerous 
injuries, including a broken nose and broken ribs, and a left 
eye injury.  

A VA examination was conducted in May 1960.  At that time, 
the examiner stated that the veteran had residual injuries 
incurred in an automobile accident in December 1959.  He 
noted that the veteran had healed scars of the left lower lid 
which were not disfiguring.  The veteran also had a saddle 
nose depression at the arch of the nose.  The pertinent 
diagnoses were external nasal deformity and blapharo-
conjunctivitis, bilateral, with non-disfiguring scars of the 
left lower end of the lids.  

In January 2003, the veteran filed claims for residuals of a 
bilateral eye injury and residuals of a facial injury, both 
as secondary to gun backfire.  The veteran stated that during 
service, he was participating in a training session on a 
firing range when a rifle backfired in his face and he 
started bleeding.  He indicated that he subsequently received 
medical treatment and a bandage was placed over his left eye.  

In February 2004, the RO received VAMC outpatient treatment 
records, dated from June 1990 to December 1992.  The records 
show that in 1991, the veteran was diagnosed with subretinal 
neovacular membrane of the right eye.  

In November 2006, a hearing was conducted at the RO.  At that 
time, the veteran testified that during his initial Army 
training, he was being instructed on how to operate a rifle 
when the rifle misfired and there was an explosion "right on 
[him]."  The veteran stated that blood started running down 
his cheek and that he was taken to the infirmary where his 
left eye was covered with a bandage.  He indicated that at 
the time of the accident, his eyelashes and eyebrows were 
"seared off" and never grew back.   

In January 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO.  
At that time, the veteran stated that he had injured his eyes 
and face during service when his rifle "blew up right on 
[his] face."  According to the veteran, he went to the 
infirmary where a bandage was placed over his left eye.  The 
veteran reported that he was subsequently discharged, and 
that soon after his release, he had the bandage removed.  He 
noted that although he initially had problems with his vision 
after the bandage was removed, the problems resolved within 
three weeks.  In response to the question as to what sort of 
problems the veteran was currently having with his eyes or 
face that were connected to the in-service incident, the 
veteran stated that he did not believe there was "any 
connection at all."  In response to whether the veteran had 
any scars from the incident, the veteran stated that he had a 
scar above his left eyebrow.     


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

At the outset, the Board notes that although some of the 
veteran's service medical records have been associated with 
the veteran's claims file, the remaining service medical 
records are not obtainable, and it is presumed that they were 
destroyed in a fire at the NPRC in 1973.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).              

The records are also negative for any evidence showing that a 
gun backfired and caused an injury to the veteran's eyes 
and/or face.  According to the fire-damaged personnel 
records, there was an occasion when a demolition charge went 
off and the veteran complained that it hurt his eardrums.  
However, there is no evidence that the demolition charge 
injured his eyes or face.  In addition, upon the veteran's 
August 1945 separation examination, the veteran's corrected 
visual acuity was 20/20 in each eye.  Moreover, the Board 
recognizes that at the time of the veteran's August 1945 
separation examination, it was noted that the veteran had 
astigmatism of the left eye.  In this regard, astigmatism is 
a refractive disorder.  See Dorland's Illustrated Medical 
Dictionary (28th Ed. 1988) at 131, 1138.  Refractive error of 
the eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  As such, it may not be service connected 
as a matter of law, absent evidence of aggravation by 
superimposed disease or injury.  See VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  In this case, there is no medical 
evidence of record showing that the veteran's astigmatism of 
the left eye was aggravated by a superimposed injury, to 
include the veteran's claimed bilateral eye injury, secondary 
to gun backfire.  

The evidence of record shows that in December 1959, the 
veteran was in a car accident where he fractured his nose and 
injured his left eye.  In May 1960, the veteran underwent a 
VA examination and was diagnosed with an external nasal 
deformity and non-disfiguring scars of the left lower end of 
the lids, both as secondary to his December 1959 automobile 
accident.  Thus, the veteran's nasal deformity and scars of 
the left lower lids are related to his December 1959 
automobile accident, and not to his claimed in-service 
bilateral eye and facial injuries, secondary to gun backfire.    

The Board also recognizes that according to VAMC outpatient 
treatment records, in 1991, the veteran was diagnosed with 
subretinal neovacular membrane of the right eye.  However, 
the Board observes that the veteran's service medical records 
are negative for any complaints or findings of subretinal 
neovacular membrane of the right eye, and that the 
aforementioned disorder was first shown in 1991, 
approximately 46 years after the veteran's separation from 
the military.  With respect to negative evidence, the Court 
has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  Given that the first medical evidence of a right 
eye disability is approximately 46 years after the veteran's 
separation from the military, an absence of relevant evidence 
for such duration weighs against the veteran's claim of 
direct service connection.  Maxson, supra.  In addition, 
there is no medical evidence of record linking the veteran's 
subretinal neovacular membrane of the right eye to his period 
of active military service.        

In summation, while the absence of some of the service 
medical records is through no fault of the veteran, the only 
eye abnormality noted upon the separation from service 
examination was a refractive error, which was corrected to 
20/20 bilaterally.  A refractive error is not a disability 
for VA compensation purposes absent a superimposed injury.  
38 C.F.R. § 3.303(c); VAOPGCPREC 67-90; VAOPGCPREC 82-90; 
VAOPGCPREC 11-1999.  There is no competent evidence of an 
acquired eye disorder until many years post-service.  A 
subretinal neovascular membrane of the right eye was first 
shown approximately 46 years after service.  There is no 
competent opinion that links this or any other current eye 
disorder to any incident of service, to include alleged gun 
backfire.  

As to the alleged in-service facial injuries, the veteran's 
separation examination was negative for any findings relating 
to a facial in jury or residuals of same.  There is no post-
service medical evidence of residuals of a facial injury 
until 1960, more than 14 years after service and then only 
immediately a December 1959 motor vehicle accident.  There is 
no competent evidence that links current residuals of a 
facial injury to any incident of service, to include alleged 
gun backfire.

The only evidence of record supporting the veteran's claims 
is his own lay opinion that he currently has residuals of a 
bilateral eye injury, and residuals of a facial injury, both 
as secondary to gun backfire.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  The Board finds that, given the medical evidence 
summarized above, to include the normal separation 
examination, the injuries shown after a post-service motor 
vehicle accident 14 years after service, and the absence of 
an acquired eye disorder many years after service, the 
preponderance of the evidence is against linking a current 
eye disorder or residuals of a facial injury to service.      

In view of the foregoing, therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for the residuals of a bilateral eye 
injury and the residuals of a facial injury, both claimed as 
due to in-service gun backfire.  Accordingly, service 
connection for these disabilities must be denied.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).         


ORDER

Entitlement to service connection for the residuals of a 
bilateral eye injury is denied.  

Entitlement to service connection for the residuals of a 
facial injury is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


